         Case 1:19-cr-00696-PAE Document 43 Filed 12/17/19 Page 1 of 6
                                         U.S. Department of Justice
[Type text]
                                                 United States Attorney
                                                 Southern District of New York
                                                 The Silvio J. Mollo Building
                                                 One Saint Andrew’s Plaza
                                                 New York, New York 10007


                                                 December 17, 2019

BY CM/ECF
The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:    United States v. Ari Teman,
              S1 19 Cr. 696 (PAE)

Dear Judge Engelmayer:

        Pursuant to the Court’s Order, dated December 16, 2019, the Government submits the
attached Affidavit of New York Police Department Detective Daniel Alessandrino in support of
certain facts referenced in its Memorandum of Law in Opposition to defendant Ari Teman’s
Motion to Suppress. See ECF Nos. 39, 42.


                                                 Respectfully submitted,

                                                 GEOFFREY S. BERMAN
                                                 United States Attorney for the
                                                 Southern District of New York


                                             By: /s/ Kedar S. Bhatia
                                                Jacob H. Gutwillig
                                                Kedar S. Bhatia
                                                Edward A. Imperatore
                                                Assistant United States Attorneys
                                                (212) 637-2215/2465/2327

cc: Justin Gelfand, Esq.
    Joseph DiRuzzo, Esq.
Case 1:19-cr-00696-PAE Document 43 Filed 12/17/19 Page 2 of 6
Case 1:19-cr-00696-PAE Document 43 Filed 12/17/19 Page 3 of 6
Case 1:19-cr-00696-PAE Document 43 Filed 12/17/19 Page 4 of 6




                         Exhibit A
Joint Automated Booking System - Limited Official Use                                                           Page 1 of 2
              Case 1:19-cr-00696-PAE Document 43 Filed 12/17/19 Page 5 of 6


                                                TEMAN, ARI                                     Package is Current
                                                Trans ID:         60857281                     Received: 07/08/2019 14:30:05
                                                FBI No:           ARW34M9TA
                                                FBI Name:         TEMAN,ARI
                                                DOB:
                                                Date Arrested
                                                or Received:      07/03/2019
                                                  Charges:
                                                    2699-Fraud


                                                                                                          Personal History
General Information
   FBI Name:       TEMAN,ARI                                     FBI No:     ARW34M9TA            Trans ID: 60857281
     Aliases
             TEMAN, ARI BARUCH
             ARI, TEMAN

   Status:     IAFIS Responded
   Package ID: FLUSM02000000001562610549920
   Phone:                 (R);
   Address:
Detention Information
   Location: MIM                                                                                  Date: 07/03/2019
Biographic Information
   Gender:       Male                 Race: White                      Ethnicity:                    DOB:
   Hair:         Black                Eye:    Brown                    Height:                       Weight:
     Identifying Characteristics (NCIC Code, Description)



   Marital Status:                                               Occupation:
   Health Status:                                                Education:
     Medications
           NONE

   Birth City:                                                   Birth State:            NEW YORK
   Birth Country:            USA                                 Citizenship:            USA
Arrested or Received Information
    Officer Name:           FILO, RONALD                                                Phone:
    Jurisdiction:
       Charges (Charge, Offense Date)
              2699-Fraud                                                   07/03/2019

       Warrant Numbers
             NONE

    Agency:                 USMS                                                        ORI:                   FLUSM0200
    Agency Site:            , MIAMI, FL, US                                             Date Arrested          07/03/2019
                                                                                        or Received:
       Originating Agency
           Agent:                                                  Phone:
           Agency:                                                 Site:




https://www.cjis.gov/jabs/query_showPrinterFriendlyPersonalHistory.do?transactionId=60... 9/19/2019
                                                                                                                SDNY_000010
Joint Automated Booking System - Limited Official Use                                                       Page 2 of 2
             Case 1:19-cr-00696-PAE Document 43 Filed 12/17/19 Page 6 of 6

Place Arrested    ,,,
or Received:
Fingerprint Date: 07/08/2019                            Armed Description:
Drug History:                                           Mental Competency:
Special Handling:                                       Arrested or         19MAG5858
                                                        Received Narrative:
Booking Information
   Agent: NICHOLSON, SCOTT                 Phone:                              Agency: USMS           ORI: FLUSM0200
   Site:  , MIAMI, FL, US                  Role:                               Date:    07/08/2019
Offender Identification - Numeric Identifiers
   Trans ID:                                      USMS/BOP No:      18244104                   SSN:
   NADDIS No:                                     Agency Case No:                              FBI No:
   INS No:

Identifying Documents
   Type                                            Number       Issue Date Expiration Date   State Country Name
    Originating Police or Identification Number     109667449                                              TEMAN, ARI
Vehicle Information
    NONE
Incarceration Information
    NONE
Separatee Information
    NONE
Associates Information
    NONE
Immediate Family Information
    NONE

Limited Official Use




https://www.cjis.gov/jabs/query_showPrinterFriendlyPersonalHistory.do?transactionId=60... 9/19/2019
                                                                                                            SDNY_000011
